SUPREME COURT OF THE STATE OF NEW YORK
              Appellate Division, Fourth Judicial Department

532
CA 12-01221
PRESENT: SCUDDER, P.J., PERADOTTO, SCONIERS, VALENTINO, AND MARTOCHE, JJ.


RICHARD HOTALING, PLAINTIFF-APPELLANT,

                     V                                                ORDER

CHARLES M. SPROCK, ESQ., ROBERT F.
BALDWIN, JR., ESQ., JAMIE L. SUTPHEN, ESQ.
AND BALDWIN & SUTPHEN, LLP,
DEFENDANTS-RESPONDENTS.
(APPEAL NO. 1.)


COSTELLO, COONEY & FEARON, PLLC, SYRACUSE (NICOLE MARLOW-JONES OF
COUNSEL), FOR PLAINTIFF-APPELLANT.

SMITH, SOVIK, KENDRICK & SUGNET, P.C., SYRACUSE (LAURENCE F. SOVIK OF
COUNSEL), FOR DEFENDANTS-RESPONDENTS.


     Appeal from an order of the Supreme Court, Onondaga County (James P.
Murphy, J.), entered September 15, 2011. The order granted the motion of
defendants for summary judgment and dismissed the third amended
complaint.

     It is hereby ORDERED that said appeal is unanimously dismissed
without costs (see Hughes v Nussbaumer, Clarke & Velzy, 140 AD2d 988;
Chase Manhattan Bank, N.A. v Roberts & Roberts, 63 AD2d 566, 567; see
also CPLR 5501 [a] [1]).




Entered:   June 7, 2013                         Frances E. Cafarell
                                                Clerk of the Court